Supreme Court

       In the Matter of Gerard H. Donley .                          No. 2014-237-M.P.


                                             ORDER


       On June 13, 2013, Gerard H. Donley, a member of the Bar of this state, was found guilty

after trial by jury in the Superior Court of Providence County of the following criminal charges:

count 1, obstruction of the judicial system, in violation of G.L. 1956 § 11-32-3; count 2, conspiracy,

in violation of G.L. 1956 § 11-1-6; count 3, bribery of witness, in violation of G.L. 1956 § 11-7-11;

and count 4, conspiracy, in violation of § 11-1-6. On July 17, 2013, subsequent to the jury verdict

but prior to sentencing, Donley submitted an affidavit requesting that his license to practice law in

this state be suspended pending the resolution of any final appeal he may take when the judgment of

conviction was entered. On August 6, 2013, this Court entered an order suspending Donley from the

practice of law, effective July 24, 2013.

       On September 11, 2013, the following sentences were imposed by the Superior Court: count

1, four years imprisonment; count 2, four years imprisonment; count 3, seven years, with two years

imprisonment, five years suspended, and five years probation; count 4, seven years, with two years

imprisonment, five years suspended, and five years probation. Donley is presently serving the

sentences imposed by the Superior Court.

       Donley filed an appeal to this Court from the judgment of conviction, but he subsequently

withdrew that appeal voluntarily.       On July 2, 2014, he executed an affidavit in which he

acknowledged his guilt and consented to disbarment in accordance with the provisions of Article III,

Rule 13 of the Supreme Court Rules of Disciplinary Procedure and forwarded that affidavit to this




                                              1
Court’s Disciplinary Counsel, who in turn submitted that affidavit to the Court on September 3,

2014.

        Upon review of that affidavit we deem that an order of disbarment is appropriate.

Accordingly, pursuant to Rule 13, it is hereby ordered, adjudged and decreed that Gerard H. Donley

is disbarred on consent from engaging in the practice of law. The effective date of this order of

disbarment is retroactive to the date of his suspension, July 24, 2013.

        Entered as an Order of this Court this 14th Day of October, 2014.


                                                      By Order,




                                                      ___________/s/____________
                                                             Clerk




                                               2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Gerard H. Donley.

CASE NO:            No. 2014-237-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   October 14, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A – Court Order

ATTORNEYS ON APPEAL:

                    For Petitioner:    David Curtin, Esq.
                                       Chief Disciplinary Counsel

                    For Respondent: Catherine Gibran
                                    Office of the Public Defender